—Appeal from a judgment of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered June 20, 2008 in a personal injury action. The judgment awarded plaintiff money damages against defendant upon a jury verdict.
Now, upon reading and filing the stipulation discontinuing appeals signed by the attorneys for the parties on January 5, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Centra, J.P., Peradotto, Carni, Pine and Gorski, JJ.